FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00215-CV

                                 Trial Court No. 87-11917

Michael Kennedy

Vs.

The State of Texas
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Required Texas.gov efiling fee            $20.00    Indigent
Indigent                                  $25.00    Indigent
Supreme Court chapter 51 fee              $50.00    Indigent
Filing                                   $100.00    Indigent
TOTAL:                                   $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 19th day of February 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk